Opinión concurrente del
Juez Asociado Señor Ortiz.
Estoy conforme con la opinión de este Tribunal, pero creo conveniente el señalar algunos conceptos adicionales. A mi juicio, la opinión mayoritaria está justificada por las dispo-siciones específicas y claras de la Ley de Compensaciones por Accidentes del Trabajo, estatuto que debe gobernar exclusiva-mente esta situación.
En el caso de Travieso v. del Toro, 74 D.P.R. 1009, siendo ponente el infrascrito, decidimos en parte que bajo el art. 143 de nuestro Código Civil, el padre tiene derecho a alimentos y tiene a su favor una causa de acción por la muerte de su hijo, ya que, aun si él no recibía alimentos en forma real y efectiva al tiempo de la muerte de su hijo, él pierde los bene-ficios prospectivos y potenciales inherentes a la relación de padre e hijo, en vista de que la relación en sí daba lugar a una esperanza razonable de alimentos y beneficios futuros. Tal doctrina es válida y efectiva en el área de aplicación del Có-digo Civil, que estructura el derecho a alimentos sobre la base de los vínculos jurídicos de parentesco, (1 Manresa 671, 6ta. ed.), que dan lugar a una obligación de alimentar. Man-resa, pág. 685. Sin embargo, la Ley de Compensaciones por Accidentes del Trabajo es una especial, y los beneficiarios, son aquéllos que reúnan las condiciones de dependencia señaladas *826taxativamente en ese estatuto. Schneider, Workmen’s Compensation, vol. 9, pág. 2, ed. Permanente; Brown v. Martin, 26 S.E.2d 317. Aunque tal ley debe ser interpretada liberal-mente a los fines de que sus beneficios no queden denegados a base de una interpretación estrecha, técnica o estricta, sin embargo, las palabras usadas en el estatuto deben ser consi-deradas a la luz de su significación legal ya establecida o la que sea compatible con la intención legislativa, no estando un tribunal justificado a interpretarlas en tal forma que se vio-lenten los requisitos específicos de la ley. Brown v. Martin, supra.
El problema en discusión debe resolverse exclusivamente a base de la see. 3 de la ley, según fué enmendada por la ley núm. 284, de 15 de mayo de 1945 (pág. 1037). Veamos.
El artículo en cuestión le concede derecho a compensación, entre otros, a un padre que “dependiera total o parcialmente para su subsistencia de lo que ganaba el obrero fallecido al tiempo de su muerte”. Claramente, el derecho a compensa-ción no se otorga sobre la base única de que el reclamante sea el padre, esto es, no surge meramente del vínculo de paren-tesco, como ocurre bajo el Código Civil, ni se hace depender tal derecho en un presunto derecho a alimentos. Se trata de una dependencia de hecho, y no de derecho, en vista de las siguientes consideraciones:
(1) La frase “que dependiera total o parcialmente” im-plica la necesidad de que exista una. situación real de hecho, ya que las dos alternativas señaladas son dependencia total para su subsistencia, esto es, que la totalidad de los gastos necesarios para la subsistencia del padre eran suministrados por el hijo, y dependencia parcial para su subsistencia, esto es, que una parte de los gastos necesarios para la subsistencia eran realmente suministrados por el hijo. Un estado de de-pendencia parcial no surge de, ni se identifica con, un pre-sunto derecho potencial e intangible a alimentos; cuyo dere-cho es íntegro y no puede ser fragmentado parcialmente.
*827(2) El depender una persona de otra para su subsistencia representa ser una realidad y no un estado de derecho. Es un hecho, y no una relación jurídica.
(3) “Que dependiera . . . para su subsistencia de lo que ganaba el obrero o empleado fallecido al tiempo de su muerte”. La dependencia y la subsistencia se basan en unas sumas o cantidades concretas que el hijo ganaba, como cuestión de hecho, al tiempo de su muerte. O sea, se requiere que el padre haya subsistido, total o parcialmente, de lo que real-mente ganaba el hijo al tiempo de su muerte. Si el hijo es-taba incapacitado o en estado de invalidez, al tiempo de su muerte, hasta el punto de que, como cuestión de hecho, él no ganaba nada, no podría surgir la dependencia. No bastaría una esperanza de ganancias futuras. Si el hijo ganaba o no dinero es una cuestión de hecho. El estatuto no está predi-cado en potencialidades, ni en esperanzas, ni en vínculos jurí-dicos ni en derechos y obligaciones. El estatuto está satu-rado de exigencias de realidades. La paternidad es un requi-sito sine qua non pero obviamente no es el único requisito, ya que se requiere además que el padre, además de ser padre, dependa para su subsistencia de lo que ganaba el hijo. De haberse pretendido establecer el criterio contrario, el art. 3 de la ley se hubiera limitado a conceder el derecho a compensa-ción a los padres, sin requisito ni calificación alguna. La tesis contraria a la opinión de este Tribunal está predicada en el concepto de que el hecho de ser padre es de por sí sufi-ciente para que surja el derecho a compensación, ya que de tal paternidad surgiría una presunción de dependencia, ba-sada esta última en un derecho potencial a alimentos. Si ello fuera así, el legislador se hubiera limitado a señalar la condición de padre. Tal tesis implica que la frase “que de-pendiera total o parcialmente para su subsistencia de lo que ganaba el obrero o empleado fallecido al tiempo de su muerte”, es una frase inútil, académica y sin significación alguna, ya que la relación de padre e hijo sería suficiente para dar lugar al derecho a compensación.
*828Del art. 3 surge claramente que la condición de padre no es suficiente y que también se requiere la dependencia como cuestión de hecho. Sigue diciendo tal articulado que la com-pensación se distribuirá “entre los parientes' mencionados atendiéndose a la condición, necesidades, grado de parentesco y dependencia de cada uno, según se decida por el Adminis-trador de acuerdo con los hechos”. (Bastardillas nuestras.) De ello surgen las siguientes consideraciones:
(1) El grado de parentesco no es el único factor envuelto. Específicamente se añade el requisito de dependencia al del grado de parentesco. O sea, el grado de parentesco, como vínculo jurídico que da lugar a derechos y obligaciones, no sirve de medida exclusiva de la dependencia. Se exige adi-cionalmente la dependencia, como factor distinto e indepen-diente del grado de parentesco. El grado de parentesco es distinto a la dependencia como cuestión de hecho.
(2) Se indica que la distribución de la compensación es función, entre otros factores, del grado de parentesco y la dependencia, de acuerdo con los hechos. O sea, que la depen-dencia, entre otros factores, es una cuestión de hecho, ya que su extensión y alcance debe decidirse de acuerdo con los hechos.
Del art. 3 surge con claridad meridiana, a mi juicio, que la dependencia es una cuestión de hecho. Naturalmente, puede haber presunciones en cuanto a cuestiones de hechos. Pero la Comisión Industrial formuló una conclusión de hecho al efecto de que había dependencia de parte del padre. Ante la Comisión hubo un conflicto en la evidencia en cuanto a tal cuestión, y la Comisión resolvió ese conflicto y formuló una conclusión basada en evidencia ante ella presentada. Bien conocida es la regla al efecto de que las conclusiones sobre los hechos de la Comisión Industrial deben ser respetadas por este Tribunal si ellas tienen base en la prueba. Una presunción no debe ser suficiente para derrotar una conclusión sobre los hechos.